PER CURIAM:
Rufus E. Thompson appeals the district court’s order denying Thompson’s motion to vacate or set aside judgment pursuant to Fed. R. Civ. P. 60(b)(6). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Thompson v. Potter, No. 1:03-cv-00593-JAB (M.D.N.C. filed Feb. 23, 2006; entered Feb. 24, 2006). We deny Thompson’s motion to place his case in abeyance. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.